Citation Nr: 0834820	
Decision Date: 10/09/08    Archive Date: 10/16/08

DOCKET NO.  04-39 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left hand 
condition to include tendonitis in the left wrist.

2.  Entitlement to service connection for right hand 
condition to include tendonitis in the right wrist.

3.  Entitlement to service connection for a left ankle 
disability.

4.  Entitlement to service connection for a right ankle 
disability, including as an undiagnosed illness as the result 
of active service in the Southwest Theatre of Operations (SWA 
TO).

5.  Entitlement to osteoarthritis of the bilateral knees.

6.  Entitlement to service connection for a bilateral hip 
disability, including as an undiagnosed illness as the result 
of active service in the SWA TO.

7.  Entitlement to service connection for a bilateral foot 
condition, including as an undiagnosed illness as the result 
of active service in the SWA TO.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L.J. Bakke-Shaw, Counsel


INTRODUCTION

The veteran served on active duty from January 1989 to July 
1992.  Her service personnel records show that she served in 
the SWA TO from September 1990 to April 1991.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in October 2002 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, in which service connection for multiple 
joint pain was denied.  The RO denied service connection for 
these conditions both as undiagnosed illnesses arising from 
service in the SWA TO, and as diagnosed conditions with no 
direct etiological relationship to service.

This claim was remanded for further development in November 
2007.  That development having been completed, the claim is 
now again before the Board.

The issues have been described to more accurately reflect the 
medical evidence and are as detailed on the front page of 
this decision.


FINDINGS OF FACT

1.  The medical evidence establishes that the veteran is 
diagnosed with Dequervains tendonitis in the left wrist that 
is the etiological result of the prior ganglions of the left 
wrist and the surgical procedures thereon.

2.  There is a  preponderance of medical evidence against a 
finding that the diagnosed tendonitis of the right wrist is 
the result of the veteran's active service.

3. There is a preponderance of medical evidence against a 
finding that the veteran manifests an undiagnosed illness of 
the right hand.

4.  The medical evidence establishes that the veteran is 
diagnosed with a left ankle disability manifested by 
decreased range of left ankle motion that is found to be the 
result of the service-connected impairment of the tibia and 
fibula.

5.  There is a preponderance of medical evidence against a 
finding that the veteran manifests a diagnosed or undiagnosed 
illness of the right ankle.

6.  There is a preponderance of medical evidence against a 
finding that the diagnosed osteoarthritis of the bilateral 
knees is the result of the veteran's active service.  

7.  There is a preponderance of medical evidence against a 
finding that the veteran manifests an undiagnosed illness of 
the bilateral knees.  

8.  There is a preponderance of medical evidence is against a 
finding that the veteran manifests a diagnosed or undiagnosed 
illness of the bilateral hips.

9  There is a preponderance of medical evidence against a 
finding that the veteran manifests a diagnosed or undiagnosed 
illness of the bilateral feet.




CONCLUSIONS OF LAW

1.  The criteria for service connection for Dequervains 
tendonitis in the left wrist, as secondary to the service 
connected ganglions of the left wrist have been met.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107(b) (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.303 (2007).

2.  The criteria for service connection for a disability of 
the right hand-either as diagnosed tendonitis of the right 
wrist or as an undiagnosed illness as the result of active 
service in the SWA TO-have not been met.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1137, 5107(b) (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.303, 3.317 (2007).

3.  The criteria for service connection for a left ankle 
disability manifested by decreased range of left ankle motion 
as secondary to the service-connected impairment of the tibia 
and fibula have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1137, 5107(b) (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.303 (2007).

4.  The criteria for service connection for a disability of 
the right ankle-either as a diagnosed disability or as an 
undiagnosed illness as the result of active service in the 
SWA TO-has not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1137, 5107(b) (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.303, 3.317 (2007).

5. The criteria for service connection for a disability of 
the bilateral knees-either as diagnosed osteoarthritis or as 
an undiagnosed illness as the result of active service in the 
SWA TO-has not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1137, 5107(b) (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.303, 3.317 (2007).

6.  The criteria for service connection for a disability of 
the bilateral hips-either as a diagnosed disability or as an 
undiagnosed illness as the result of active service in the 
SWA TO-has not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1137, 5107(b) (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.303, 3.317 (2007).

7.  The criteria for service connection for a disability of 
the bilateral feet-either as a diagnosed disability or as an 
undiagnosed illness as the result of active service in the 
SWA TO-has not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1137, 5107(b) (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.303, 3.317(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
the Secretary is required to inform the appellant of the 
information and evidence not of record that (1) is necessary 
to substantiate the claim, (2) the Secretary will seek to 
obtain, if any, and (3) the appellant is expected to provide, 
if any, and to request that the claimant provide any evidence 
in his possession that pertains to the claim.  See 38 
U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 
C.F.R. § 3.159 (2007); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  

Although the appellant received inadequate preadjudicatory 
notice, and that error is presumed prejudicial, the record 
reflects that the purpose of the notice was not frustrated.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007); Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  

In November 2001, July 2002, January 2004, March 2006 and 
April 2008 letters, the RO included an explanation of VA's 
duty to assist in obtaining records and providing a medical 
examination or opinion where necessary.  The letters also 
requested that the appellant sign and return authorization 
forms providing consent for VA to obtain private medical 
records and that the appellant submit any evidence that she 
had in her possession that tended to establish the claimed 
disabilities had existed from service to the present time; 
any treatment records pertaining to the claimed disabilities; 
and any medical evidence of current disabilities.

The August 2005 statement of the case and subsequent 
supplemental statements of the case provided the veteran with 
the relevant regulations for her claim for service 
connection, including those governing VA's notice and 
assistance duties, as well as an explanation of the reason 
for the denial of the claim.  Moreover, the record shows that 
the appellant was represented by a Veteran's Service 
Organization and its counsel throughout the adjudication of 
her claim.  Overton v. Nicholson, 20 Vet. App. 427 (2006).  
Thus, based on the record as a whole, the Board finds that a 
reasonable person would have understood from the information 
that VA provided to the appellant what was necessary to 
substantiate his service connection claims, and as such, that 
she had a meaningful opportunity to participate in the 
adjudication of her claims such that the essential fairness 
of the adjudication was not affected.  See Sanders, supra.

VA has obtained service medical records, assisted the 
appellant in obtaining evidence, and afforded the appellant 
the opportunity to testify before the Board, which she 
declined.  In addition, as mentioned above, the claim was 
remanded in November 2007 for further development, including 
VA examination.  This was accomplished.

All known and available records relevant to the issues on 
appeal have been obtained and associated with the claims 
file; and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

II.  Service Connection

Service connection may be established for disability 
resulting from injury or disease incurred in service. 38 
U.S.C.A. § 1110. Service connection connotes many factors, 
but basically, it means that the facts, as shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service. A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
in service. See Pond v. West, 12 Vet. App. 341 (1999); Hick 
son v. West, 12 Vet. App. 247, 253 (1999).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107. A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence. See 
also, 38 C.F.R. § 3.102. When a veteran seeks benefits and 
the evidence is in relative equipoise, the veteran prevails. 
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The 
preponderance of the evidence must be against the claim for 
benefits to be denied. See Aleman v. Brown, 9 Vet. App. 518 
(1996).VCAA

Service connection may be established on a secondary basis if 
the claimed disability is shown to be proximately due to or 
the result of a service-connected disease or injury.  
38 C.F.R. § 3.310.

Service connection may also be established for a chronic 
disability manifested by certain signs or symptoms which 
became manifest either during active service in the SWA TO 
operations during the Persian Gulf War or to a degree of 10 
percent or more not later than December 31, 2006, and which, 
by history, physical examination, and laboratory tests cannot 
be attributed to any known clinical diagnosis. 38 U.S.C.A. § 
1117; 38 C.F.R. § 3.317(a)(1). Consideration of a veteran's 
claim under this regulation does not preclude consideration 
of entitlement to service connection on a direct basis. 
Effective March 1, 2002, section 202 of the Veterans 
Education and Benefits Expansion Act of 2001, Public Law No. 
107-103, 115 Stat. 976 (2001), amended 38 U.S.C. § 1117 to 
expand the presumption period to September 30, 2011.

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest. A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from the 
VA's Schedule for Rating Disabilities for a disease or injury 
in which the functions affected, anatomical localization, or 
symptomatology are similar. A disability referred to in this 
section shall be considered service-connected for the 
purposes of all laws in the United States. 38 C.F.R. § 
3.317(a)(2-5).

Manifestations of an undiagnosed illness include, but are not 
limited to, fatigue, skin lesions, headache, muscle pain, 
joint pain, neurological signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system, sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders. See 
38 C.F.R. § 3.317(b). Compensation availability has recently 
been expanded to include "medically unexplained chronic 
multisymptom illness," such as fibromyalgia, chronic fatigue 
syndrome, and irritable bowel syndrome, as well as any 
diagnosed illness that the Secretary determines by regulation 
to be service-connected. See Veterans Education and Benefits 
Expansion Act of 2001, Pub. L. No. 107-1-3, 115 Stat. 976 
(2001).

The veteran avers that she manifests various diagnosed and 
undiagnosed disabilities described as multiple joint pain, as 
the result of her active service, including as undiagnosed 
illness as the result of active serve in the SWA TO.  

Service medical records reflect complaints of and treatment 
for joint pain in service, particularly of her left lower 
leg.  

VA and private medical records, including VA examination 
conducted in June 2002, reflect findings of tendonitis in 
both wrists, carpel tunnel in both wrists, and residuals of 
stress fracture to the left distal fibula.  In September 
2004, bilateral hand strain was observed, with dorsal 
ganglion of the left wrist.  Osteoarthritis was diagnosed in 
both knees, and chronic left knee and great toe pain was 
found with a 10 year history.  However, it was not clear if 
this assessment was based on an independent review of the 
record, or by the veteran's own report. 

Service connection was granted in October 1992 for the 
residuals of stress fracture in the left distal fibula and a 
ganglion cyst in the left wrist.  

This claim was remanded in November 2007 to clarify what 
diagnosed and undiagnosed conditions the veteran currently 
manifests, and to obtain an opinion as to their etiology.

The veteran underwent VA examination in April 2008.  The 
examiner noted that the claims file had been reviewed.

Left Hand and Left Ankle Disabilities

The April 2008 VA examination shows the veteran was diagnosed 
with tendonitis in the left wrist and that the veteran was 
found to exhibit a left ankle disability manifested by 
decreased range of left ankle motion.  

Dequervains tendonitis was diagnosed in the left wrist and 
found to be the etiological result of the prior ganglions of 
the left wrist and the surgical procedures thereon.  The 
examiner opined that the left ankle disability was the result 
of the service connected impairment of the tibia and fibula.

The medical evidence therefore supports a finding that left 
wrist tendonitis is the result of the service-connected left 
wrist ganglion, and the left ankle disability is the result 
of the service-connected impairment of the tibia and fibula.

Service connection for tendonitis of the left wrist and 
disability of the left ankle is warranted.  

Right Hand, Right Ankle, Bilateral Knee, Hip, and Foot 
Disabilities

The April 2008 VA examination shows the veteran was diagnosed 
with tendonitis in the right wrist.  However, while 
Dequervains tendonitis was diagnosed in the left wrist and 
found to be the etiological result of the prior ganglions of 
the left wrist and the surgical procedures thereon, the VA 
examiner opined that the right wrist tendonitis was not the 
result of the veteran's active service, to include her 
service in the SWA TO.  No other right hand condition was 
found to be present, either diagnosed or undiagnosed.  
Similarly, the examination report shows no finding of any 
right ankle disability-either diagnosed or undiagnosed.

The April 2008 VA examination shows that osteoarthritis was 
found to be present in both the left and the right knees.  
However, the examiner opined that the diagnosed arthritis was 
not the result of the veteran's active service, including her 
service in the SWA TO.  The examiner explained that this 
condition developed following her discharge from active 
service.

The examination report shows no finding of any right ankle, 
bilateral hip, or bilateral foot disability, either diagnosed 
or undiagnosed.

In arriving at these diagnoses and opinions, the examiner 
stated he had reviewed the veteran's claims file, and 
demonstrated knowledge of the entries by referring to them, 
as well as to the clinical findings therein.  In addition, 
his opinion was informed by examination of the veteran.  
Thus, his findings and opinion are found to be probative.  
See LeShore v. Brown, 8 Vet. App. 406, 409 (1995).

There are no other findings or opinions establishing that the 
right wrist tendonitis or bilateral knee osteoarthritis is 
the result of the veteran's active service.  There are no 
other findings or opinions establishing that any other right 
hand, bilateral knee, right ankle, bilateral hip, or 
bilateral foot condition is present-either diagnosed or 
undiagnosed-that is the result of the veteran's active 
service, to include her service in the SWA TO.

The veteran is competent, as a layman, to report that as to 
which she has personal knowledge. Layno v. Brown, 6 Vet. App. 
465, 470 (1994). However, she is not a medical professional 
and thus is not competent to determine whether diagnosed or 
undiagnosed right hand, right ankle, bilateral knee, 
bilateral hip, and bilateral foot disabilities are present 
and etiologically related to active service.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

A preponderance of the evidence is thus against the claims 
for service connection for right wrist tendonitis or 
bilateral knee osteoarthritis, or any other right hand or 
bilateral knee condition-diagnosed or undiagnosed-or any 
right ankle, bilateral hip or bilateral foot condition-
diagnosed or undiagnosed; the benefit of the doubt does not 
apply; and service connection for right wrist tendonitis, 
bilateral knee osteoarthritis, any other right hand or 
bilateral knee condition-diagnosed or undiagnosed-and any 
right ankle, bilateral hip or bilateral foot condition-
diagnosed or undiagnosed-is not warranted.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) ("in the absence of 
proof of a present disability, there can be no valid 
claim"); see also Sanchez-Benitez v. West, 13 Vet. App. 282, 
285 ("pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted."); dismissed in part and vacated in part on other 
grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. 
Cir. 2001).  



ORDER

Service connection for Dequervains tendonitis in the left 
wrist, as secondary to the service connected ganglions of the 
left wrist, is granted.

Service connection for a left ankle disability manifested by 
decreased range of left ankle motion, as secondary to the 
service-connected impairment of the tibia and fibula, is 
granted.

Service connection tendonitis of the right wrist and any 
other right hand disability, including as an undiagnosed 
illness as the result of active service in the SWA TO is 
denied.

Service connection for a bilateral knee disability, both as 
diagnosed osteoarthritis of the right and left knees or as an 
undiagnosed illness as the result of active service in the 
SWA TO is denied. 

Service connection for a disability of the right ankle-
either as a diagnosed disability or as an undiagnosed illness 
as the result of active service in the SWA TO is denied.

Service connection for a disability of the bilateral hips-
either as a diagnosed disability or as an undiagnosed illness 
as the result of active service in the SWA TO is denied.

Service connection for a disability of the bilateral feet-
either as a diagnosed disability or as an undiagnosed illness 
as the result of active service in the SWA TO is denied.




______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


